Exhibit 10.2

 

COGENT COMMUNICATIONS GROUP, INC.

 

SEVENTH AMENDED AND RESTATED


REGISTRATION RIGHTS AGREEMENT

 

October 26, 2004

 

To each of the several holders of Series F Preferred Stock (the “Series F
Purchasers”), each sub-series of Series G Preferred Stock (collectively, the
“Series G Purchasers”), Series I Preferred Stock (the “Series I Purchasers”),
Series J Preferred Stock (the “Series J Purchasers”), Series K Preferred Stock
(the “Series K Purchasers”), Series L Preferred Stock (the “Series L
Purchasers”), Series M Preferred Stock (the “Series M Purchasers”) and any
person who later becomes a party to this Agreement by executing and delivering
to the Company an Instrument of Accession in the form of Schedule II hereto
(collectively, the “Purchasers”):

 

Dear Sirs:

 

This will confirm that the Company covenants and agrees with each of you as
follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, as constituted as of the date of this Agreement.

 

“Company” shall mean Cogent Communications Group, Inc.

 

“Conversion Shares” shall mean shares of Common Stock issued or issuable upon
conversion of the Preferred Stock, and any shares of capital stock received in
respect thereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Preferred Stock” shall mean the Series F Preferred Stock, the Series G
Preferred Stock, the Series I Preferred Stock, the Series J Preferred Stock and
the Series K Preferred Stock, Series L Preferred Stock, Series M Preferred Stock
and any other series of preferred stock held by a person or entity that becomes
a party to this Agreement pursuant to an Instrument of Accession, a form of
which is attached hereto as Schedule II.

 

--------------------------------------------------------------------------------


 

“Registration Expenses” shall mean the expenses so described in Section 8.

 

“Restricted Stock” shall mean (i) the Conversion Shares, excluding Conversion
Shares which have been (a) registered under the Securities Act pursuant to an
effective registration statement filed thereunder and disposed of in accordance
with the registration statement covering them or (b) publicly sold pursuant to
Rule 144 under the Securities Act, and (ii) any shares of Common Stock issued or
distributed in respect of the securities described in clause (i).

 

“Securities Act” shall mean the Securities Act of 1933 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

“Selling Expenses” shall mean the expenses so described in Section 8.

 

“Series F Preferred Stock” shall mean the Series F Participating Convertible
Preferred Stock, par value $.001 per share, of the Company, constituted as of
July 31, 2003.

 

“Series G Preferred Stock” shall mean the Series G Participating Convertible
Preferred Stock of the Company, constituted as of July 31, 2003.

 

“Series I Preferred Stock” shall mean the Series I Participating Convertible
Preferred Stock of the Company, constituted as of January 5, 2004.

 

“Series J Preferred Stock” shall mean the Series J Participating Convertible
Preferred Stock of the Company, constituted as of March 30, 2004.

 

“Series K Preferred Stock” shall mean the Series K Participating Convertible
Preferred Stock of the Company constituted as of August 12, 2004.

 

“Series L Preferred Stock” shall mean the Series L Participating Convertible
Preferred Stock of the Company, issued as of September 15, 2004.

 

“Series M Preferred Stock” shall mean the Series M Participating Convertible
Preferred Stock of the Company, issued as of the date of this Agreement.

 

2.                                       Restrictive Legend.  Each certificate
representing Preferred Stock, Conversion Shares or Restricted Stock shall,
except as otherwise provided in this Section 2 or in Section 3, be stamped or
otherwise imprinted with a legend substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933 or applicable state securities laws.  These
securities have been acquired for investment and not with a view to distribution
or resale, and may not be sold mortgaged, pledged, hypothecated or otherwise
transferred without an effective registration

 

--------------------------------------------------------------------------------


 

statement for such securities under the Securities Act of 1933 and applicable
state securities laws, or the availability of an exemption from the registration
provisions of the Securities Act of 1933 and applicable state securities laws.”

 

A certificate shall not bear such legend if in the opinion of counsel reasonably
satisfactory to the Company the securities being sold thereby may be publicly
sold without registration under the Securities Act.

 

3.                                       Notice of Proposed Transfer.  Prior to
any proposed transfer of any Preferred Stock, Conversion Shares or Restricted
Stock (other than under the circumstances described in Sections 4, 5 or 6), the
holder thereof shall give written notice to the Company of its intention to
effect such transfer.  Each such notice shall describe the manner of the
proposed transfer and, if requested by the Company, shall be accompanied by an
opinion of counsel reasonably satisfactory to the Company to the effect that the
proposed transfer may be effected without registration under the Securities Act,
whereupon the holder of such stock shall be entitled to transfer such stock in
accordance with the terms of its notice; provided, however, that no such opinion
of counsel shall be required for a transfer to one or more partners of the
transferor (in the case of a transferor that is a partnership), to one or more
members of the transferor (in the case of a transferor that is a limited
liability company) or to an affiliated corporation (in the case of a transferor
that is a corporation);  provided, further, however, that any transferee other
than a partner, member or affiliate of the transferor shall execute and deliver
to the Company a representation letter in form reasonably satisfactory to the
Company’s counsel to the effect that the transferee is acquiring Restricted
Stock for its own account, for investment purposes and without any view to
distribution thereof.  Each certificate for Preferred Stock or Conversion Shares
transferred as above provided shall bear the legend set forth in Section 2,
except that such certificate shall not bear such legend if (i) such transfer is
in accordance with the provisions of Rule 144 (or any other rule permitting
public sale without registration under the Securities Act) or (ii) the opinion
of counsel referred to above is to the further effect that the transferee and
any subsequent transferee (other than an affiliate of the Company) would be
entitled to transfer such securities in a public sale without registration under
the Securities Act.  The restrictions provided for in this Section 3 shall not
apply to securities which are not required to bear the legend prescribed by
Section 2 in accordance with the provisions of that Section.

 

4.                                       Required Registration.

 

(a)                                  Subject to Section 13(f) of this Agreement,
at any time after the earlier of (i) July 31, 2006 and (ii) the date that is six
(6) months after the first public offering after the date hereof of securities
by the Company, holders of Restricted Stock constituting more than 50% of the
total number of shares of Restricted Stock then outstanding may request the
Company to register under the Securities Act all or any portion of the shares of
Restricted Stock held by such requesting holder or holders for sale in the
manner specified in such notice.  For purposes of this Section 4 and Sections 5,
6, 13(a) and 13(d), the term “Restricted Stock” shall be deemed to include the
number of shares of Restricted Stock which would be issuable to a holder of
Preferred Stock upon conversion of all shares of

 

--------------------------------------------------------------------------------


 

Preferred Stock held by such holder at such time; provided, however, that the
only securities which the Company shall be required to register pursuant hereto
shall be shares of Common Stock; provided, further, however, that, in any
underwritten public offering contemplated by this Section 4 or Sections 5 and 6,
the holders of Preferred Stock shall be entitled to sell such Preferred Stock to
the underwriters for conversion and sale of the shares of Common Stock issued
upon conversion thereof and holders of a majority of the Preferred Stock being
so registered shall have the right to approve the managing underwriter(s)
selected by the Company in connection with such underwritten public offering. 
Notwithstanding anything to the contrary contained herein, the Company shall not
be obligated to effect a registration (i) during the 180 day period commencing
with the effective date of a registration statement filed by the Company
covering the first firm commitment underwritten public offering after the date
hereof or (ii) if the Company delivers notice to the holders of the Restricted
Stock within thirty (30) days of any registration request of the Company’s
intent to file a registration statement for an underwritten public offering
within ninety (90) days.

 

(b)                                 Following receipt of any notice under this
Section 4, the Company shall immediately notify all holders of Restricted Stock
and Preferred Stock from whom notice has not been received and such holders
shall then be entitled within 30 days thereafter to request the Company to
include in the requested registration all or any portion of their shares of
Restricted Stock.  The Company shall use its best efforts to register under the
Securities Act, for public sale in accordance with the method of disposition
described in paragraph (a) above, the number of shares of Restricted Stock
specified in such notice (and in all notices received by the Company from other
holders within 30 days after the giving of such notice by the Company).  The
Company shall be obligated to register Restricted Stock pursuant to this
Section 4 on three occasions only; provided, however, that such obligation shall
be deemed satisfied only when a registration statement covering all shares of
Restricted Stock specified in notices received as aforesaid for sale in
accordance with the method of disposition specified by the requesting holders
shall have become effective and, if such method of disposition is a firm
commitment underwritten public offering, all such shares shall have been sold
pursuant thereto.

 

(c)                                  The Company (or at the option of the
Company, the holders of Common Stock) shall be entitled to include in any
registration statement referred to in this Section 4, for sale in accordance
with the method of disposition specified by the requesting holders, shares of
Common Stock to be sold by the Company or such other holders for its own
account, except as and to the extent that, in the opinion of the managing
underwriter (if such method of disposition shall be an underwritten public
offering), such inclusion would adversely affect the marketing of the Restricted
Stock to be sold.  Subject to Section 4(a) and except for registration
statements on Form S-4, S-8 or any successor thereto, the Company will not file
with the Commission any other registration statement with respect to its Common
Stock, whether for its own account or that of other stockholders, from the date
of receipt of a notice from requesting holders pursuant to this Section 4 until
the completion of the period of distribution of the registration contemplated
thereby.

 

(d)                                 If, in the opinion of the managing
underwriter, the inclusion of all of the Restricted Stock requested to be
registered under this Section would adversely affect the

 

--------------------------------------------------------------------------------


 

marketing of such shares, the Company shall only include the number of shares
that, in the reasonable opinion of such underwriter, can be sold without having
an adverse effect on the marketing of such shares, to be allocated to each
stockholder of the Company on a pro rata basis based on the total number of
shares held by such holder and requested to be included in the registration;
provided, however, that the number of shares of Restricted Stock to be included
in such underwriting and registration shall not be reduced unless all other
securities of the Company are first excluded from the underwriting and
registration.

 

5.                                       Incidental Registration.  Subject to
Section 13(f) of this Agreement, if the Company at any time (other than pursuant
to Section 4 or Section 6) proposes to register any of its securities under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Restricted Stock for sale to the public), each such time it will give written
notice to all holders of outstanding Restricted Stock of its intention so to
do.  Upon the written request of any such holder, received by the Company within
30 days after the giving of any such notice by the Company, to register any of
its Restricted Stock, the Company will use its best efforts to cause the
Restricted Stock as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, all to the extent requisite to permit the sale or
other disposition by the holder (in accordance with its written request) of such
Restricted Stock so registered.  In the event that any registration pursuant to
this Section 5 shall be, in whole or in part, an underwritten public offering of
Common Stock, if the managing underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company; second, to the holders of Restricted
Stock invoking the rights under this Section 5 on a pro rata basis based on the
total number of shares of Restricted Stock held by such holders; and third, to
any stockholder of the Company (other than such holders) on a pro rata basis. 
No such reduction shall reduce the amount of securities of the selling holders
included in the registration below thirty percent (30%) of the total amount of
securities included in such registration.  In no event will shares of any other
selling stockholder be included in such registration that would reduce the
number of shares which may be included by holders of Restricted Stock without
the written consent of the holders of not less than sixty-six and two-thirds
percent (66 2/3%) of the Restricted Stock proposed to be sold in the offering. 
If any such holder disapproves of the terms of any such underwriting, such
holder may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement.  Any shares of Restricted Stock excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.  For any holder which is a partnership or corporation, the
partners, retired partners and stockholders of such holder, or the estates and
family members of any such partners and retired partners and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single holder,
and any pro rata reduction with respect to such holder shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such holder, as defined in this sentence. 
Notwithstanding the foregoing provisions, the Company may withdraw any
registration statement referred to in this Section 5 without thereby incurring
any liability to the holders of

 

--------------------------------------------------------------------------------


 

Restricted Stock.

 

6.                                       Registration on Form S-3.  Subject to
Section 13(f) of this Agreement, if at any time (i) a holder or holders of
Restricted Stock then outstanding request that the Company file a registration
statement on Form S-3 or any successor thereto for a public offering of all or
any portion of the shares of Restricted Stock held by such requesting holder or
holders, and (ii) the Company is a registrant entitled to use Form S-3 or any
successor thereto to register such shares, then the Company shall use its best
efforts to register under the Securities Act on Form S-3 or any successor
thereto for public sale in accordance with the method of disposition specified
in such notice, the number of shares of Restricted Stock specified in such
notice.  Whenever the Company is required by this Section 6 to use its best
efforts to effect the registration of Restricted Stock, each of the procedures
and requirements of Section 4 (including but not limited to the requirement that
the Company notify all holders of Restricted Stock from whom notice has not been
received and provide them with the opportunity to participate in the offering)
shall apply to such registration; provided, however, that there shall be no
limitation on the number of registrations on Form S-3 which may be requested and
obtained under this Section 6 and registrations effected pursuant to this
Section 6 shall not be counted as demands for registration or registrations
effected pursuant to Sections 4 or 5, respectively.

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement, the Company’s obligation under this Agreement to
register Restricted Stock under the Securities Act on registration statements
(“Registration Statements”) may, upon the reasonable determination of the Board
of Directors made not more than twice in the aggregate (and not more than once
with respect to a Registration Statement on Form S-1 and not more than once with
respect to a Registration Statement on Form S-3 and including any delay pursuant
to the last sentence of Section 4(a)) during any 12-month period, be suspended
in the event and during such period as unforeseen circumstances (including
without limitation (i) an underwritten primary offering by the Company (which
includes no secondary offering) if the Company is advised in writing by its
underwriters that the registration of the Restricted Stock would have a material
adverse effect on the Company’s offering, or (ii) pending negotiations relating
to, or consummation of, a transaction or the occurrence of an event which would
require additional disclosure of material information by the Company in
Registration Statements or such other filings, as to which the Company has a
bona fide business purpose for preserving confidentiality or which renders the
Company unable to comply with the Commission’s requirements) exist (such
unforeseen circumstances being hereinafter referred to as a “Suspension Event”)
which would make it impractical or unadvisable for the Company to file the
Registration Statements or such other filings or to cause such to become
effective.  Such suspension shall continue only for so long as such event is
continuing but in no event for a period longer than (i) one hundred and twenty
(120) days, in the case of a Registration Statement on Form S-1 (or any
successor thereto) or (ii) ninety (90) days, in the case of a Registration
Statement on Form S-3 (or any successor thereto).  The Company shall notify the
Purchasers of the existence and nature of any Suspension Event.

 

7.                                       Registration Procedures.  If and
whenever the Company is required by the

 

--------------------------------------------------------------------------------


 

provisions of Sections 4, 5 or 6 to use its best efforts to effect the
registration of any shares of Restricted Stock under the Securities Act, the
Company will, as expeditiously as possible:

 

(a)                                  prepare and file with the Commission a
registration statement (which, in the case of an underwritten public offering
pursuant to Section 4, shall be on Form S-1 or other form of general
applicability satisfactory to the managing underwriter selected as therein
provided) with respect to such securities and use its best efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby (determined as hereinafter provided);

 

(b)                                 prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the period specified in paragraph (a) above and comply
with the provisions of the Securities Act with respect to the disposition of all
Restricted Stock covered by such registration statement in accordance with the
sellers’ intended method of disposition set forth in such registration statement
for such period;

 

(c)                                  furnish to each seller of Restricted Stock
and to each underwriter such number of copies of the registration statement and
each such amendment and supplement thereto (in each case including all exhibits)
and the prospectus included therein (including each preliminary prospectus) as
such persons reasonably may request in order to facilitate the public sale or
other disposition of the Restricted Stock covered by such registration
statement;

 

(d)                                 use its best efforts to register or qualify
the Restricted Stock covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the sellers of Restricted Stock or,
in the case of an underwritten public offering, the managing underwriter
reasonably shall request; provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

 

(e)                                  use its best efforts to list the Restricted
Stock covered by such registration statement with any securities exchange on
which the Common Stock of the Company is then listed;

 

(f)                                    immediately notify each seller of
Restricted Stock and each underwriter under such registration statement, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event of which the Company has knowledge
as a result of which the prospectus contained in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly prepare and furnish to such seller a reasonable number of copies of
a prospectus supplemented or amended so that, as thereafter delivered to the
purchasers of such Restricted Stock, such

 

--------------------------------------------------------------------------------


 

prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

(g)                                 if the offering is underwritten and at the
request of any seller of Restricted Stock, use its best efforts to furnish on
the date that Restricted Stock is delivered to the underwriters for sale
pursuant to such registration:  (i) an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to such seller, to such effect as reasonably may be requested
by counsel for the underwriters, and (ii) a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters and to such seller, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

(h)                                 make available for inspection by each seller
of Restricted Stock, any underwriter participating in any distribution pursuant
to such registration statement, and any attorney, accountant or other agent
retained by such seller or underwriter, reasonable access to all financial and
other records, pertinent corporate documents and properties of the Company, as
such parties may reasonably request, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

(i)                                     cooperate with the selling holders of
Restricted Stock and the managing underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Restricted Stock to be
sold, such certificates to be in such denominations and registered in such names
as such holders or the managing underwriters may request at least two business
days prior to any sale of Restricted Stock; and

 

(j)                                     permit any holder of Restricted Stock
which holder, in the sole and exclusive judgment, exercised in good faith, of
such holder, might be deemed to be a controlling person of the Company, to
participate in good faith in the preparation of such registration or comparable
statement and to require the insertion therein of material, furnished to the
Company in writing, which in the reasonable judgment of such holder and its
counsel should be included and to permit any other holder of Restricted Stock
participating in the registration to review such registration or comparable
statement during its preparation.

 

For purposes of Section 7(a) and 7(b) and of Section 4(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Restricted Stock in any other registration shall be deemed to extend until
the earlier of the sale of all Restricted Stock covered thereby

 

--------------------------------------------------------------------------------


 

and 180 days after the effective date thereof.

 

In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information requested by the Company
with respect to themselves and the proposed distribution by them as reasonably
shall be necessary in order to assure compliance with federal and applicable
state securities laws and to make the registration statement correct, accurate
and complete in all respects with respect to such sellers; provided, however,
that this requirement shall not be deemed to limit any disclosure obligation
arising out of any seller’s relationship to the Company if one of such seller’s
agents or affiliates is an officer, director or control person of the Company. 
In addition, the sellers shall, if requested by the Company, execute such other
agreements, which are reasonably satisfactory to them and which shall contain
such provisions as may be customary and reasonable in order to accomplish the
registration of the Restricted Stock.

 

In connection with each registration pursuant to Sections 4, 5 or 6 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature.

 

8.                                       Expenses.  All expenses incurred by the
Company in complying with Sections 4, 5 and 6, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees and expenses of one counsel for the selling
holders of Restricted Stock in connection with the registration of Restricted
Stock, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of any insurance which
might be obtained, but excluding any Selling Expenses, are called “Registration
Expenses.”  All underwriting discounts and selling commissions applicable to the
sale of Restricted Stock and the fees and expenses of more than one counsel for
the selling holders of Restricted Stock in connection with the registration of
Restricted Stock are called “Selling Expenses.”

 

The Company will pay all Registration Expenses incurred in connection with each
of the first five Registration Statements filed pursuant to Sections 4, 5 or 6. 
All Selling Expenses incurred in connection with each of the first five
Registration Statements filed pursuant to Sections 4, 5 or 6, and all Selling
Expenses and Registration Expenses incurred in connection with each Registration
Statement filed pursuant to Sections 4, 5 or 6 thereafter, shall be borne by the
participating sellers in proportion to the number of shares sold by each, or by
such participating sellers other than the Company (except to the extent the
Company shall be a seller) as they may agree.

 

9.                                       Indemnification.

 

(a)                                  To the extent permitted by law, in the
event of a registration of any of

 

--------------------------------------------------------------------------------


 

the Restricted Stock under the Securities Act pursuant to Sections 4, 5 or 6,
the Company will indemnify and hold harmless each holder of Restricted Stock,
its partners, members, officers and directors, each underwriter of such
Restricted Stock thereunder and each other person, if any, who controls such
seller or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such holder,
officer, director, underwriter or controlling person may become subject under
the Securities Act, Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Restricted Stock was
registered under the Securities Act pursuant to Sections 4, 5 or 6, any
preliminary prospectus (but only to the extent not corrected in the final
prospectus) or final prospectus contained therein, or any amendment or
supplement thereof, (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Restricted Stock under the securities laws thereof
(any such application, document or information herein called a “Blue Sky
Application”), (iii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act or Exchange Act
applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration, or (v) any failure
to register or qualify the Restricted Stock in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
(the undertaking of any underwriter chosen by the Company being attributed to
the Company) will undertake such registration or qualification on the seller’s
behalf (provided that in such instance the Company shall not be so liable if it
has undertaken its best efforts to so register or qualify the Restricted Stock)
and will reimburse each such holder, and such partner, member, officer and
director, each such underwriter and each such controlling person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action as such expenses
are incurred; provided, however, that the Company will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
any such seller, any such underwriter or any such controlling person in writing
specifically for use in such registration statement, prospectus or Blue Sky
Application.

 

(b)                                 To the extent permitted by law, in the event
of a registration of any of the Restricted Stock under the Securities Act
pursuant to Sections 4, 5 or 6, each seller of such Restricted Stock thereunder,
severally and not jointly, will indemnify and hold harmless the Company, each
person, if any, who controls the Company within the meaning of the Securities
Act, each officer of the Company who signs the registration statement, each
director of the Company, each other holder of Restricted Stock, each underwriter
and each person who controls any underwriter within the meaning of the
Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such officer, director, other seller,
underwriter or controlling person may become subject under the Securities Act,
Exchange Act or otherwise, insofar as such losses, claims, damages or

 

--------------------------------------------------------------------------------


 

liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Restricted Stock was registered
under the Securities Act pursuant to Sections 4, 5 or 6, any preliminary
prospectus (but only to the extent not corrected in the final prospectus) or
final prospectus contained therein, or any amendment or supplement thereof, or
any Blue Sky Application or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company and each such officer, director, other seller, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that such seller will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Company by such seller specifically for use in such
registration statement, prospectus or Blue Sky Application; and provided,
further, however, that the liability of each seller hereunder shall be limited
to the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the public offering price of the shares sold by
such seller under such registration statement bears to the total public offering
price of all securities sold thereunder, but not in any event to exceed the net
proceeds received by such seller from the sale of Restricted Stock covered by
such registration statement.

 

(c)                                  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 9 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 9 if and to the extent the indemnifying
party is prejudiced by such omission.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 9 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that the interests of the indemnified party reasonably
may be deemed to conflict with the interests of the indemnifying party, the
indemnified party shall have the right to select a separate counsel and to
assume such legal defenses and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the indemnifying party as
incurred. No indemnifying party, in the defense of any such claim or litigation
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter

 

--------------------------------------------------------------------------------


 

into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation, and no indemnified party
shall consent to entry of any judgment or settle such claim or litigation
without the prior written consent of the indemnifying party, which consent shall
not be unreasonably withheld.

 

(d)                                 If the indemnification provided for in this
Section 9 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the violation that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, however, that in no
event shall any contribution by a holder of Restricted Stock hereunder, when
combined with amounts paid or payable pursuant to Section 9(b), exceed the net
proceeds from the offering received by such holder.

 

(e)                                  The obligations of the Company and holders
of Restricted Stock under this Section 9 shall survive completion of any
offering of Restricted Stock by a registration statement and the termination of
this Agreement.

 

10.                                 Changes in Common Stock or Preferred Stock. 
If, and as often as, there is any change in the Common Stock or Preferred Stock
by way of a stock split, stock dividend, combination or reclassification, or
through a merger, consolidation, reorganization or recapitalization, or by any
other means, appropriate adjustment shall be made in the provisions hereof so
that the rights and privileges granted hereby shall continue with respect to the
Common Stock or Preferred Stock as so changed.

 

11.                                 Rule 144 Reporting.  With a view to making
available the benefits of certain rules and regulations of the Commission which
may at any time permit the sale of the Restricted Stock to the public without
registration, at all times after any registration statement covering a public
offering of securities of the Company under the Securities Act shall have become
effective, the Company agrees to:

 

(a)                                  make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act;

 

(b)                                 use its best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the

 

--------------------------------------------------------------------------------


 

Exchange Act; and

 

(c)                                  furnish to each holder of Restricted Stock
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of such Rule 144 and of the Securities Act and
the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as such
holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such holder to sell any Restricted Stock without
registration.

 

12.                                 Representations and Warranties of the
Company.  The Company represents and warrants to you as follows:

 

(a)                                  The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all requisite
corporate action and will not violate any provision of law, any order of any
court or other agency of government, the articles of organization or By-laws of
the Company or any provision of any indenture, agreement or other instrument to
which it or any or its properties or assets is bound, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.

 

(b)                                 This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms.

 

13.                                 Miscellaneous.

 

(a)                                  All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Preferred Stock or Restricted
Stock), whether so expressed or not; provided, however, that registration rights
conferred herein on the holders of Preferred Stock or Restricted Stock shall
only inure to the benefit of a transferee of Preferred Stock or Restricted Stock
if (i) there is transferred to such transferee at least twenty five percent
(25%) of the shares of Restricted Stock (appropriately adjusted for any
subdivision or combination) originally issued to a Purchaser, (ii) such
transferee is a member, former member, partner, retired partner, family member
or trust for the benefit of any individual holder, stockholder or affiliate of a
party hereto or (iii) such transferee acquires at least 2,500,000 shares
(appropriately adjusted for any subdivision or combination) of Preferred Stock
on an as converted to shares of Common Stock basis; provided, further, however,
that the Company is given written notice thereof.

 

(b)                                 All notices, requests, consents and other
communications hereunder shall be in writing and shall be mailed by certified or
registered mail, return receipt requested, postage prepaid, or by recognized
overnight delivery service of international

 

--------------------------------------------------------------------------------


 

reputation or, in the case of non-U.S. residents, telexed or sent by recognized
overnight delivery service of international reputation or, addressed as follows:

 

If to the Company, to:

 

Cogent Communications Group, Inc.

1015 31st Street, N.W.

Washington, DC 20007,

Attention:  Robert Beury

 

with copies to:

 

Latham & Watkins, LLP

555 Eleventh St., N.W., Suite 1000

Washington, D.C. 20004

Attention: David McPherson

 

If to any other party hereto, to their respective addresses set forth on
Schedule I hereto;

 

If to any subsequent holder of Preferred Stock or Restricted Stock, to it at
such address as may have been furnished to the Company in writing by such
holder;

 

or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Preferred Stock or
Restricted Stock) or to the holders of Preferred Stock or Restricted Stock (in
the case of the Company) in accordance with the provisions of this paragraph.

 

(c)                                  This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York,
without reference to its conflict of laws provisions.

 

(d)                                 This Agreement may (1) not be amended or
modified, (2) no provision hereof may be waived, and (3) no party may join
through the execution of an Instrument of Accession without the written consent
of the Company and the holders of at least two-thirds of the outstanding shares
of Restricted Stock.  Notwithstanding the foregoing, no such amendment or
modification shall be effective if and to the extent that such amendment or
modification either (a) creates any additional affirmative obligations to be
complied with by any or all of the Purchasers or (b) grants to any one or more
Purchasers any rights more favorable than any rights granted to all other
Purchasers or otherwise treats any one or more Purchasers differently than all
other Purchasers.

 

(e)                                  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

(f)                                    If requested in writing by the
underwriters for the first underwritten public offering of securities of the
Company after the date hereof, each holder of Restricted Stock who is a party to
this Agreement shall agree not to sell publicly any shares of Restricted Stock
or any other shares of Common Stock (other than shares of Restricted Stock or
other shares of Common Stock being registered in such offering or any shares
purchased in the open market after the Company’s public offering), without the
consent of such underwriters, for a period of not more than 180 days following
the consummation of such public offering; provided, however, that all holders of
at least one percent (1%) of the then outstanding Common Stock and all officers
and directors of the Company shall also have agreed not to sell publicly their
Common Stock under the circumstances and pursuant to the terms set forth in this
Section 13(f).

 

(g)                                 If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

(h)                                 This Agreement shall amend and restate in
its entirety the Sixth Amended and Restated Registration Rights Agreement, dated
September 15, 2004, by and among the Company and the other parties thereto (the
“Prior Registration Rights Agreement”), the parties hereto constitute the
Company and the holders of at least two-thirds of the outstanding shares of
Restricted Stock (as defined in the Prior Registration Rights Agreement)
immediately prior to the execution of this Agreement.

 

(i)                                     After the date of this Agreement, the
Company shall not, without the prior written consent of the holders of at least
two-thirds of the Restricted Stock then outstanding, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would grant such holder registration rights pari passu or senior to those
granted to the holders hereunder, other than a registration related to stock
issued upon conversion of debt securities assumed by the Company in connection
with its acquisition of Allied Riser Communications Corporation.

 

(j)                                     All registration rights granted under
Sections 4, 5, and 6 shall terminate and be of no further force and effect upon
the earlier of (i) three (3) years after the date the Company first effects a
registration pursuant to Section 4 or (ii) five (5) years from the date hereof. 
In addition, the registration rights of a holder of Restricted Stock shall
expire if all Restricted Stock held by and issuable to such holder (and its
affiliates) may be sold under Rule 144 during any ninety (90) day period.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

 

Very truly yours,

 

 

 

 

COGENT COMMUNICATIONS GROUP,
INC.

 

 

 

 

 

By:

 

 

 

 

By: David Schaeffer

 

 

 

Title: Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

OAK INVESTMENT PARTNERS IX,

 

LIMITED PARTNERSHIP

 

 

 

By:        Oak Associates IX, LLC,its General Partner

 

 

 

By:

 

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND, LIMITED PARTNERSHIP

 

By:        Oak IX Affiliates, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED PARTNERSHIP

 

By:        Oak Associates IX, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

 

JERUSALEM VENTURE PARTNERS III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P., its General Partner

 

By:

Jerusalem Venture Partners Corporation, its

 

 

General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS III

 

(ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III (Israel) Management

 

 

Company Ltd., its General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS

 

ENTREPRENEURS FUND III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P., its General Partner

 

By:

Jerusalem Venture Partners Corporation, its

 

 

General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

--------------------------------------------------------------------------------


 

 

JERUSALEM VENTURE PARTNERS IV, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P., its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV (Israel), L.P.

 

 

 

By:

Jerusalem Partners IV - Venture Capital, L.P.,

 

 

its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

JERUSALEM VENTURE PARTNERS IV-A, L.P.

 

 

 

By:

Jerusalem Venture Partners IV, L.P., its General

 

 

Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

--------------------------------------------------------------------------------


 

 

WORLDVIEW TECHNOLOGY

 

PARTNERS III, L.P.

 

 

 

WORLDVIEW TECHNOLOGY

 

INTERNATIONAL III, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

 

 

WORLDVIEW III CARRIER FUND, L.P.

 

 

 

By:

Worldview Capital III, L.P., its General Partner

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

WORLDVIEW TECHNOLOGY

 

PARTNERS IV, L.P.

 

 

 

WORLDVIEW TECHNOLOGY

 

INTERNATIONAL IV, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

 

 

By:

Worldview Capital IV, L.P., its General Partner

 

 

 

By:

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

 

BCP CAPITAL, L.P.

 

 

 

By:

BCP General LLC, its General Partner

 

 

 

By:

 

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

 

 

 

 

BCP CAPITAL QPF, L.P.

 

 

 

By:

BCP General LLC, its General Partner

 

 

 

By:

 

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

 

 

 

 

BCP AFFILIATES FUND LLC

 

 

 

By:

BCP Capital Management LLC, its Manager

 

 

 

By:

 

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BOULDER VENTURES IV, L.P.

 

 

 

By:

 

 

 

Name:  Andrew E. Jones

 

Title:  General Partner

 

 

 

 

 

 

 

BOULDER VENTURES IV (ANNEX), L.P.

 

 

 

By:

 

 

 

Name:  Andrew E. Jones

 

Title:  General Partner

 

--------------------------------------------------------------------------------


 

 

NAS PARTNERS I L.L.C.

 

 

 

By:

Nassau Capital LLC,

 

 

its General Partner

 

 

 

By:

 

 

 

Name:  Randall A. Hack

 

Title:  Managing Member

 

 

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:

Nassau Capital LLC,

 

 

its General Partner

 

 

 

By:

 

 

 

Name:  Randall A. Hack

 

Title:  Managing Member

 

--------------------------------------------------------------------------------


 

 

BNP EUROPE TELECOM & MEDIA FUND II, LP

 

 

 

By:

 

 

 

Name: Shawna Morehouse & Martin Laidlaw

 

Title: Authorized Signatories

 

By: General Business, Finance and Investment Ltd., its General
Partner and By: Commerce Advisory Services Ltd, as Director and
Partnership Secretary

 

 

 

 

 

NATIO VIE DEVELOPPEMENT 3, FCPR

 

 

 

By:

 

 

 

Name: Bernard d’Hotelans

 

Title: Directeur Associe

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

David Schaeffer

 

 

 

 

 

THE SCHAEFFER DESCENDENTS TRUST

 

 

 

By:

 

 

 

Ruth Schaeffer

 

--------------------------------------------------------------------------------


 

 

UFO COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name: Jay Ferguson

 

TITLE: CHAIRMAN

 

--------------------------------------------------------------------------------


 

 

PALADIN CAPITAL PARTNERS FUND, L.P.

 

 

 

By:

Paladin General Holdings, LLC

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

Name: Frank J. Hanna, Jr.

 

Title: President

 

 

 

 

 

WORLDWIDE INVESTMENTS, LLC

 

 

 

By: Worldwide Assets, Inc., its Sole Member

 

 

 

By:

 

 

 

Name:

Frank J. Hannah, Jr.

 

 

Title:

 

 

 

 

 

 

 

2001 PENN. AVE. INVESTMENTS, LLC

 

 

 

 

 

By:

 

 

 

Name: Michael R. Steed

 

Title: President

 

--------------------------------------------------------------------------------


 

 

KLINE HAWKES PACIFIC, L.P.

 

 

 

By: Kline Hawkes Pacific Advisors, LLC,

 

             its General Partner

 

 

 

By:

 

 

 

Name: Jay Ferguson

 

Title: Member

 

 

 

 

 

KLINE HAWKES PACIFIC FRIENDS FUND, LLC

 

 

 

By: Kline Hawkes Pacific Advisors, LLC,

 

  its Managing Member

 

 

 

By:

 

 

 

Name: Jay Ferguson

 

Title: Member

 

 

 

 

 

BROADMARK CAPITAL, L.L.C.

 

 

 

 

 

By:

 

 

 

 

 

Name: Joseph L. Schocken

 

Title: President

 

--------------------------------------------------------------------------------


 

 

GLOBAL ACCESS TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name: John E. Jones

 

TITLE: VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

 

COLUMBIA VENTURES CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Kenneth D. Peterson, Jr.

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

[TO BE UPDATED]

 

 

Cisco Systems Capital Corporation

 

 

David Schaeffer

 

 

Ruth E. Schaeffer, Trustee of the Schaeffer Descendents Trust

 

 

Denise Shen

 

 

Barry Morris

 

 

Scott Welker

 

 

Edward Lu

 

 

Bradley Griggs

 

 

Scott Stewart

 

 

Thaddeus Weed

 

 

C Blair Partners, LP C.

 

 

Blair Partners II, LP

 

 

C. Blair Fund, Ltd.

 

 

BNP Europe Telecom & Media Fund II, LP

 

c/o CIBC Financial Center
11 Dr. Roy’s Drive, 3rd Floor
P.O. Box 694 GT
Grand Cayman
Cayman Islands, B.W.I.

Natio vie Developpement 3, FCPR

 

BNP Private Equity
32, boulevard Haussman
75009 Paris
France

Jerusalem Venture Partners III (Israel), L.P.
Jerusalem Venture Partners IV (Israel), L.P.

 

Jerusalem Technology Park
Building One
Mahla, Jerusalem 91847
Attn: Erel Margalit

Jerusalem Venture Partners III, L.P.
Jerusalem Venture Partners Entrepreneurs Fund III, L.P. Jerusalem Venture
Partners IV, L.P.
Jerusalem Venture Partners IV-A, L.P.
Jerusalem Venture Partners Entrepreneurs Fund IV, L.P.

 

666 Fifth Avenue
Suite 195
New York, NY 10103

Oak Investment Partners IX, LP
Oak IX Affiliates Fund, LP
Oak IX Affiliates Fund-A, LP

 

One Gorham Island
Westport, CT 06880
Attn: Ed Glassmeyer

Worldview Technology Partners III, LP
Worldview Technology International III, LP
Worldview Strategic Partners III, LP
Worldview III Carrier Fund, LP

 

435 Tasso Street #120
Palo Alto, CA 94301

 

--------------------------------------------------------------------------------


 

Boulder Ventures IV, LP
Boulder Ventures IV (Annex), LP

 

4750 Owings Mills Blvd.
Owings Mills, MD 21117
Attn: Andy Jones

Nassau Capital Partners IV, LP
NAS Partners I, LLC

 

Capstone Capitl L.L.C.
4700 Province Line Road
Princeton, NJ 08540
Attn: Randall A. Hack

BCP Capital, L.P.
BCP Capital QPF, L.P.
BCP Affiliates Fund Llc

 

BCP Capital Management LLC
One Maritime Plaza, Suite 2525
San Francisco, CA 94111
Attn: David Kapnick

Paladin Capital Partners Fund, L.P.

 

2001 Pennsylvania Avenue NW
Suite 400
Washington, D.C. 20006

Worldwide Investments, LLC

 

Worldwide Investments, LLC
c/o Worldwide Assets, Inc.
P.O. Box 27740
Las Vegas, NV 89126

2001 Penn. Ave. Investments, LLC

 

2001 Pennsylvania Avenue, Suite
400
Washington, DC 20006

Kline Hawkes Pacific, L.P.

 

11726 San Vicente Blvd., Suite 300 
Los Angeles, CA 90049

Kline Hawkes Pacific Friends Fund, LLC

 

11726 San Vicente Blvd., Suite 300
Los Angeles, CA 90049

Broadmark Capital

 

2800 One Union Square
600 University Street
Seattle, WA 98101

UFO Communications, Inc.

 

60 Federal St, Suite 304 
San Francisco, CA 94107

Columbia Venture Corporation

 

 

Comdisco, Inc.

 

 

ACON Venture Partners, LP

 

 

Clipperbay & Co.

 

 

Covestco-Venture, LLC

 

 

2M Technology Ventures, L.P.

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

COGENT COMMUNICATIONS GROUP, INC.

 

INSTRUMENT OF ACCESSION

 

The undersigned,                                                     , as a
condition precedent to becoming the owner or holder of record of
                                                       (               ) shares
of the                         Stock, par value $.001 per share, of Cogent
Communications Group, Inc., a Delaware corporation (the “Company”), hereby
agrees to become a Purchaser party to and bound by that certain Seventh Amended
and Restated Registration Rights Agreement dated as of October              ,
2004 by and among the Company and other stockholders of the Company.  This
Instrument of Accession shall take effect and shall become an integral part of
the said Seventh Amended and Restated Registration Rights Agreement immediately
upon execution and delivery to the Company of this Instrument.

 

IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the State of
Delaware, as of the date below written.

 

 

Signature:

 

 

 

 

 

 

(Print Name)

 

 

 

Address:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Accepted:

 

 

 

COGENT COMMUNICATIONS GROUP,
INC.

 

 

 

By:

 

 

 

   Name:

 

 

 

   Title:

 

 

 

--------------------------------------------------------------------------------